DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1/a2)] as being anticipated by Dalton (US 2011/0044583)

With regard to claim 1 Dalton , discloses a   fiber optic adapter comprising: a single housing (201,202 having a first end and a second end with one or more receptacles for receiving a connector, the housing further comprises a gap within the  housing; and wherein the receptacle further comprises an integrated engagement device (400) for securing the connector, the integrated engagement device flexes into the gap during insertion of the fiber optic  connector.
With regard to claim 2 Dalton , discloses that the engagement device has two or more outer arms that engage a widthwise recess on a surface of a connector. 
With regard to claim 3 Dalton , discloses that the widthwise recess is a groove.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1/a2)] as being anticipated by Dalton (US 2011/0044583)

With regard to claim 1 Dalton , discloses a   fiber optic adapter comprising: a single housing (201,202 having a first end and a second end with one or more receptacles for receiving a connector, the housing further comprises a gap within the  housing; and wherein the receptacle further comprises an integrated engagement device (400) for securing the connector, the integrated engagement device flexes into the gap during insertion of the fiber optic  connector.
With regard to claim 2 Dalton , discloses that the engagement device has two or more outer arms that engage a widthwise recess on a surface of a connector. 
With regard to claim 3 Dalton , discloses that the widthwise recess is a groove.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1/a2)] as being anticipated by (US 2016)

With regard to claim 1, discloses a   fiber optic adapter comprising: a single housing (201,202 having a first end and a second end with one or more receptacles for receiving a connector, the housing further comprises a gap within the  housing; and wherein the receptacle further comprises an integrated engagement device (400) for securing the connector, the integrated engagement device flexes into the gap during insertion of the fiber optic  connector.
With regard to claim 2, discloses that the engagement device has two or more outer arms that engage a widthwise recess on a surface of a connector. 
With regard to claim 3 , discloses that the widthwise recess is a groove.

4. The fiber optic adapter of claim 1, wherein the 25 integrated engagement device is molded as part of an inner housing of the receptacle.

With regard to claim 6, limitations are related to    ferrule connector which is not a part of the claimed fiber optic adapter   also  Yang discloses engagement device for securing connector within receptacle
(6. The fiber optic adapter of claim 1, wherein a second end of the adapter receives a multi-fiber optic ferrule connector further comprising a latch on an outer housing of the connector, the latch is secured  in an opening of the adapter housing. )
Claim(s) 7,8,10,11 is/are rejected under 35 U.S.C. 102(a1/a2)] as being anticipated by 
Yang (US 9323007)
With regard to claim 7 , Yang discloses a fiber optic adapter comprising: a housing having a first body portion and a second body portion;
the first (510) and second body (310) portions are detachable;
the first body portion has one or more receptacles (410); and
wherein the receptacle further comprises an integrated engagement device (442) therein for securing a  connector, the integrated engagement device flexes into the gap during insertion of the fiber optic connector.
With regard to claim 8 , Yang discloses the integrated engagement device (442)is molded as part of an inner housing of the receptacle.
With regard to claim10 and 11 , limitations are related to    ferrule connector which is not a part of the claimed fiber optic adapter   also  Yang discloses engagement device for securing connector within receptacle
(10. The fiber optic adapter of claim 7, wherein a second end of the adapter receives a multi-fiber optic  ferrule connector further comprising a latch on an outer housing of the connector, the latch is secured in an opening of the adapter housing. 
11 The fiber optic adapter of claim 7, wherein the 5 connector has a recess on a side to accept engagement device for securing connector within receptacle.)
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a1/a2)] as being anticipated by Kuffel et al(US 2015/0378113)
With regard to claim 12 Kuffel et al , disclose  (Fig. 3)
 fiber optic connector comprising: a housing (500) configured to accept at least one 10 ferrule assembly, the ferrule assembly have a ferrule flange (400) with a plural of protrusions spaced about the ferrule flange; the housing having a ferrule flange alignment key  wherein the ferrule flange alignment key is accepted between the plural of protrusions thereby preventing the ferrule assembly from rotating within the housing.

    PNG
    media_image1.png
    314
    572
    media_image1.png
    Greyscale

Claim(s) 13  is/are rejected under 35 U.S.C. 102(a1/a2)] as being anticipated by Czosnowski et al(US 2013/0259429)
With regard to claim 13, Czosnowski et al disclose  (Fig. 2, 3, 4) a fiber optic connector housing (21) comprising: a body with at least one opening to accept a ferrule flange assembly, the ferrule flange assembly (22,23,24) having a ferrule  (22) with  an optical fiber therein and a bias spring(23) about the ferrule and retained behind a flange about the outside of the ferrule flange assembly; a protrusion on the underside of the body, the  protrusion is accepted by a recess in an adapter housing thereby securing the bottom portion of the fiber optic connector from moving; and a latch on a topside of the body configured  to be accepted in a corresponding recess of the adapter housing thereby securing the topside of the fiber optic connector.

    PNG
    media_image2.png
    322
    441
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang 
Regarding claims 5 and  9  limitation :  the  engagement device is ultrasonic welded to an inner housing of the receptacle. 
According to the Specification :Engagement device 102 may be ultrasonic welded to an inner 20 housing of the adapter without departing from the scope of the invention.
Method of forming

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/            Primary Examiner, Art Unit 2831                                                                                                                                                                                            									1/03/22